UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7316



ERNIE CLIFFORD WILLIAMS, JR.,

                                           Petitioner - Appellant,

          versus


A. D. ROBINSON, Warden; MARK L. EARLEY,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-99-500-7)


Submitted:   December 16, 1999         Decided:     December 22, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Ernie Clifford Williams, Jr., Appellant Pro Se. Leah Ann Darron,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernie Clifford Williams, Jr., seeks to appeal the district

court’s final order denying relief on his petition filed under 28

U.S.C.A. § 2254 (West 1994 & Supp. 1999).    We have reviewed the

record and the district court’s memorandum opinion and find no

reversible error.   Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See Williams v. Robinson, No. CA-99-500-7 (W.D. Va. Sept.

15, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2